DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.
 
Response to Amendment
- Claims 1-4, 6-11, 13-18 and 20-25 are pending.
- Claims 1-4, 6-11, 13-18 and 20-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the first timing synchronization parameter associated with a first voltage-controlled oscillator (VCO) configured to operate at a first frequency; and synchronize a second VCO associated with the second circuitry to a second communication channel using the first timing synchronization parameter, wherein the second VCO is configured to operate at a second frequency, and wherein the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry (Claims 1, 8, 15 and 22 ).“ 
The closest prior art found is as follows:

Enam et al. (Pub. No. US 2002/0118704 A1)- receiving a reference clock signal having a first frequency and the VCO clock signal having a second frequency, the VCO clock signal intended to be synchronized with a serial data stream; generating a beat frequency related to a difference between the first frequency and the second frequency; measuring an interval between at least a first beat and a second beat; determining if the interval exceeds a first predetermined amount; and if the interval fails to exceed the first predetermined amount, which indicates that the first frequency and the second frequency are not sufficiently matched, synchronizing the VCO clock signal with the reference clock signal (See ¶0016).
Rozenblit et al. (Pub. No. US 2014/0347105 A1)- For 3G and 4G networks, the operation in most of the utilization cases demands simultaneous RX and TX. When changing the operating frequency of VCO 340, in order to switch from TX to RX and vice versa, a change in the current supplied to the VCO 340 is typically made (See ¶0027).
None of these references, taken alone or in any reasonable combination, teach the claims as recited, "the first timing synchronization parameter associated with a first voltage-controlled oscillator (VCO) configured to operate at a first frequency; and synchronize a second VCO associated with the second circuitry to a second communication channel using the first timing synchronization parameter, wherein the second VCO is configured to operate at a second frequency, and wherein the first circuitry comprises 4G communication circuitry and the second circuitry comprises 5G communication circuitry“ .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472